Exhibit 10.18

SERVICES AGREEMENT

This Services Agreement (this “Agreement”), dated as of May 23, 2007 (“Effective
Date”), is entered into by and between SPECTRUM GLOBAL FUND ADMINISTRATION,
L.L.C., a Delaware limited liability company (the “Company”), and WCM POOL LLC,
a Delaware limited liability company (the “Client”), under the following
circumstances:

RECITALS:

A. WHEREAS, the Company provides certain financial, accounting, valuation and
administrative services, including the implementation of its Virtual Back Office
(VBO™) outsourcing service.

B. WHEREAS, the Client wishes to engage the Company to provide certain
financial, accounting, valuation and administrative (including registrar and
transfer agent) services, as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

“Additional Services” has the meaning set forth in Section 2.3.

“Administrative Services” has the meaning set forth in Section 2.2.

“Advisers Act” means the United States Investment Advisers Act of 1940, as
amended.

“Affiliate” means, with respect to a Party, any Person that controls, is under
common control with or is controlled by such Party. For these purposes,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management of any Person, whether through the
ownership of voting securities, by contract, or otherwise.

“AML Laws, Regulations and Policies” has the meaning set forth in
Section 12.2(a).

“Business Day” means any day on which (a) banks are open for domestic and
foreign exchange business in New York, New York, United States of America or
(b) the New York Stock Exchange is scheduled to be open for trading.

“CEA” means the United States Commodity Exchange Act, as amended.

“CFTC” means the United States Commodity Futures Trading Commission.

“Change in Control” means (i) the acquisition by a Person of more than one-half
of the voting rights or equity interests in the Company; or (ii) the sale,
conveyance or other disposition of all or substantially all of the assets,
property or business of the Company in one transaction or a series of related
transactions or the merger into or consolidation with any other Person (other
than a wholly-owned subsidiary) or effectuation of any transaction or series of
related transactions where holders of the Company’s voting securities prior to
such transaction or series of transactions fail to continue to hold at least
fifty percent (50%) of the voting power of the Company, or (iii) any Person not
in control of the Company before the Effective Date acquires, after the
Effective Date, the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of the Company, whether
through the ownership of voting securities, by contract or otherwise.

“Claims” has the meaning set forth in Section 8.1.

“Client” has the meaning set forth in the preamble to this Agreement.

“Client Data” means all data of the Client provided to the Company by the Client
or any service provider thereof (including its administrator immediately prior
to the Commencement Date) including, but not limited to, data related to
securities trades and other transaction data, investment returns, issue
descriptive data, market data and the like, and all output and derivatives
thereof. For purposes of clarification, “Client Data” shall include any
information received by the Company from (1) the Client’s clearing broker or
Manager, (2) any Investment Fund or Managed Account in which the Client invests,
(3) any Manager of any such Investment Fund or Managed Account, or (4) any
administrator or clearing broker for any such Investment Fund or Managed
Account.

“Client Directions” has the meaning set forth in Section 2.6.



--------------------------------------------------------------------------------

“Client Employee” shall mean any person then employed by the Client or any agent
of the Client retained to provide services to the Client or who has been
employed by the Client or served as an agent to the Client during the 180 days
immediately prior thereto.

“Client Indemnified Person” has the meaning set forth in Section 8.6.

“Commencement Date” means September 1, 2007, or such other date on which the
Company begins to perform the Administrative Services following the completion
of the Implementation Services.

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Employee” shall mean any person then employed by the Company or any
agent of the Company retained to provide services to the Company in connection
with Company’s obligations hereunder at any time or who has been employed by the
Company or served as an agent to the Company during the 180 days immediately
prior thereto.

“Company Indemnified Person” has the meaning set forth in Section 8.6.

“Company System” means the hardware, software, database applications and other
systems used by or on behalf of the Company to perform the Services.

“Confidential Information” means, with respect to a Party, all information
disclosed by, on behalf of, or at the direction of such Party to the other Party
in connection with or related to such Party’s responsibilities under this
Agreement, in any form or medium, and regardless of whether marked or otherwise
identified as confidential, including, but not limited to, Client Data.
Confidential Information does not include information that the Receiving Party
can establish: (i) has become generally available to the public or commonly
known in either Party’s business other than as a result of a breach by the
Receiving Party of any obligation to the Disclosing Party; (ii) was known to the
Receiving Party prior to disclosure to the Receiving Party by the Disclosing
Party by reason other than having been previously disclosed in confidence to the
Receiving Party; (iii) was disclosed to the Receiving Party on a
non-confidential basis by a third party who did not owe an obligation of
confidence to the Disclosing Party with respect to the disclosed information;
(iv) was independently developed by the Receiving Party without any reference
to, or use of, any part of the Confidential Information; or (v) is required to
be disclosed by law, regulation, or court order (provided that the Party subject
to such law, regulation or court order shall, where possible to do so without
breaching applicable law, notify the other Party of any such use or requirement
prior to disclosure in order to afford such other Party an opportunity to seek a
protective order to prevent or limit disclosure of the information to third
parties). “Confidential Information” also includes the part of any tangible
media upon or within which any part of the Confidential Information is recorded
or reproduced in any form, excluding any storage device that forms a part of
computer hardware.

“Disclosing Party” means the Party disclosing Confidential Information.

“Effective Date” has the meaning set forth in the preamble to this Agreement.

“Extraordinary Fees” has the meaning set forth in Section 4.5.

“Gramm-Leach-Bliley Act” means Title V of the Gramm-Leach-Bliley Act, 15 U.S.C.
§§ 6801, et seq., and its implementing regulations.

“Implementation Fee” has the meaning set forth in Section 3.1.

“Implementation Plan” has the meaning set forth in Section 2.1.

“Implementation Services” has the meaning set forth in Section 2.1.

“Indemnified Party” has the meaning set forth in Section 8.3.

“Indemnifying Party” has the meaning set forth in Section 8.3.

“Investment Fund” means any partnership, limited liability company, corporation,
trust or other collective investment entity engaged in the business of trading
and/or investing in Investment Interests that is managed by a Manager.

“Investment Interests” means any financial instruments traded by the Client or
an Investment Fund or a Managed Account in which the Client is invested or any
Manager for any of the foregoing, including but not limited to securities,
indices, commodities, futures contracts, forward contracts, foreign exchange
commitments, swap contracts, spot (cash) commodities and other items, options on
any of the foregoing, and any rights pertaining to the foregoing contracts,
instruments or investments throughout the world.



--------------------------------------------------------------------------------

“Losses” has the meaning set forth in Section 8.1.

“Managed Account” means a separately managed account managed on behalf of the
Client by a Manager.

“Manager” means any person or entity engaged in the business of investing,
trading and/or speculating in Investment Interests (whether registered, exempt
from registration or not subject to registration) retained by or for the Client
or an Investment Fund or Managed Account in which the Client is invested.

“NASD” means the United States National Association of Securities Dealers Inc.

“NFA” means the United States National Futures Association.

“OFAC List” means the List of Specially Designated Nationals and Blocked Persons
(the “SDN List”) and the List of Embargoed Regions (the “Embargoed Regions
List”), both of which are maintained by the United States Office of Foreign
Assets Control.

“Party” means either the Company or the Client, as applicable. “Parties” means
both the Company and the Client.

“Person” means any individual or other legal entity, including a corporation,
limited liability company or partnership.

“Personal Information” means customer personal information provided to, and
maintained by, the Company in confidence, including but not limited to:
personally identifiable financial information as defined by the
Gramm-Leach-Bliley Act. “Personal Information” shall not include any personal
information not required by law to be kept confidential.

“Preferred” means Preferred Investment Solutions Corp., the entity that has been
delegated administrative management over the Client and which serves as the
managing owner/general partner of each member of the Client, and its Affiliates,
and each of its or their shareholders, members, partners, directors, officers,
employees, agents, attorneys and representatives.

“Preferred Employee” shall mean any person then employed by Preferred or any
agent of Preferred retained to provide services to Preferred or who has been
employed by Preferred or served as an agent to Preferred during the 180 days
immediately prior thereto.

“Preferred Indemnified Person” has the meaning set forth in Section 8.6.

“Receiving Party” means the Party receiving Confidential Information disclosed
by the Disclosing Party.

“SEC” means the United States Securities and Exchange Commission.

“Services” means any services performed or to be performed by the Company
hereunder, including the Implementation Services, the Administrative Services,
any Additional Services and any Transfer Services.

“Term” means the initial term of this Agreement, together with all renewal
terms, each as set forth in Section 4.1.

“Transfer Services” has the meaning set forth in Section 4.5.

“United States Patriot Act of 2001” means the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001.

ARTICLE II

SERVICES

 

2.1)  Implementation Services. The Company and the Client have developed a plan
for implementing the services to be provided hereunder, including with respect
to the transition of responsibility for such services from the Client and its
current administrator to the Company, which plan attached hereto as Schedule I
(the “Implementation Plan”). The Company shall perform the services required to
complete the Implementation Plan, as set forth therein (the “Implementation
Services”). The Company and the Client shall comply with any applicable
requirements agreed in the Implementation Plan.

 

2.2) 

Administrative Services. Beginning on the Commencement Date, the Company shall
perform the administrative services set forth in Schedule II (the
“Administrative Services”). The provision of Administrative Services is subject
to the assumptions set forth in Exhibit A; as such assumptions may be revised in
accordance with the Implementation Plan. If there are any material changes to
these assumptions during the Term or if the assumptions are materially



--------------------------------------------------------------------------------

 

incorrect, the Company and the Client agree to negotiate in good faith any
adjustment in the fees and payments set forth in Section 3.2 below to compensate
for any increase or decrease in effort, resources or costs required to deliver
the Services to the Client, provided that such adjustment in the fees and
payments is agreed upon in writing by the Client in advance.

 

2.3)  Additional Services. The Company may, at its option and in its sole
discretion, provide such additional services as requested by the Client from
time to time, including the services enumerated in Schedule III (the “Additional
Services”). In the event the Client shall request services (including any
Additional Services) or the preparation of any document or report outside the
scope or timing of the Services, the Company shall charge and the Client shall
pay an additional fee to be agreed upon by both parties in writing in advance as
provided in Schedule III.

 

2.4)  Performance. The Company shall perform the Services (a) in a reasonable
manner, (b) consistent with applicable industry standards and the terms of this
Agreement and (c) timely and in accordance with the delivery schedule(s) set
forth in this Agreement and the Schedules and Exhibits thereto. In addition to
any other remedies provided under this Agreement, the Client’s primary remedy in
the event that (i) the Company fails to perform the Services as required
hereunder, or (ii) the Company’s performance of any such Services results in any
errors, shall be, at the Client’s election, for the Company to promptly
re-perform the applicable Services and correct the error within a reasonable
time period after the Client notifies the Company in writing of such failure or
error. The Client shall immediately notify the Company in writing of any such
failures or errors of which the Client becomes aware and fully cooperate with
the Company in its re-performing the applicable Services or correcting such
error. Notwithstanding the foregoing, the Company shall not be responsible or
liable for any such failure or error for which the Company did not receive
written notice from the Client within sixty (60) days after the Client first
knew or should have known of such failure or error. Nothing contained in this
Section 2.4 shall limit the Client’s rights and/or remedies as set forth in any
other provision of this Agreement.

 

2.5)  Subcontractors; Outside Services. The Client acknowledges and agrees that
the Company may use subcontractors, including but not limited to attorneys,
bankers, accountants or stockbrokers, for the performance of the Services;
provided that the Company remains responsible for all of its obligations
hereunder and for the payment of such subcontractors. The Company shall provide
the Client with written notice prior to the use of any subcontractors and shall
obtain the Client’s prior written consent prior to the use of any subcontractors
that represent a material change from the Company’s operations, which consent
shall not be unreasonably withheld, delayed or conditioned.

 

2.6)  Client Directions. In the course of performing the Services, the Company
may receive written or oral instructions or directions from the Client or its
employees, agents or representatives with respect to the Services (collectively,
the “Client Directions”). The Company may rely upon and comply with any Client
Direction in performing its obligations under this Agreement. If and to the
extent that the Company acts or fails to act as a result of its reliance upon
any Client Direction, the Company shall be relieved of any liability arising
therefrom, and such act or failure to act shall not constitute a breach or
non-performance of any warranty or obligation of the Company hereunder; provided
that this Section 2.6 shall not relieve the Company from any liability resulting
from its gross negligence, intentional unlawful conduct or material departure
from applicable industry standards. If any Client Direction is inconsistent with
or conflicts with any provision of this Agreement, the Company may disregard
such Client Direction or require that such Client Direction be confirmed in a
written amendment to this Agreement.

ARTICLE III

FEES AND PAYMENT

 

3.1)  Implementation Fee. The Client shall pay the Company the agreed upon
implementation fee for performing the Implementation Services, as set forth or
referred to in Exhibit B (the “Implementation Fee”). If it is determined that
the actual Implementation Fee differs from the estimated Implementation Fee, the
Company and the Client shall negotiate in good faith any adjustment to the
Implementation Fee. Such estimates are subject to revision based upon future
findings. In the event that the estimated or actual costs of implementation are
revised, the Company and Client may agree on the revised costs or the Client may
terminate this Agreement as provided in Section 4.3, subject to the Client’s
payment for Implementation Services actually rendered prior to such termination.

 

3.2)  Administrative Services Fees. The Client shall pay the fees set forth or
referred to in Exhibit B for the Administrative Services. All fixed recurring
fees shall be payable monthly in arrears based upon Client’s beginning-of-month
net assets. Any increases or decreases in the Administrative Services Fees shall
be agreed upon in advance in writing by the Company and the Client.
Notwithstanding the foregoing, the Company agrees that (a) it shall not increase
the Administrative Services Fees for a period of 12 (twelve) months following
the Commencement Date and (b) it shall provide the Client with three (3) months
prior written notice of its intent to increase the Administrative Services Fees.

 

3.3) 

Additional Service Fees. Unless otherwise agreed in writing by the Company, all
Additional Services, including the Additional Services described in Schedule
III, shall be subject to additional fees determined by the Company in accordance
with its standard practices and fees, provided that such additional fees are
agreed to in advance in writing by Client. Any increases or decreases in the
Additional Services Fees shall be agreed upon in advance in writing by



--------------------------------------------------------------------------------

 

the Company and the Client. Notwithstanding the foregoing, the Company agrees
that (a) it shall not increase the Additional Service Fees for a period of 12
(twelve) months following the Commencement Date and (b) it shall provide the
Client with three (3) months prior written notice of its intent to increase the
Additional Service Fees.

 

3.4)  Expenses. In addition to the fees set forth in Sections 3.1 through 3.3
above, the Client shall be responsible for all pre-approved direct costs and
expenses, including travel and lodging expenses, incurred by the Company in
performing the Services hereunder. Such costs and expenses must be approved by
the Client in advance in writing. The Company shall pass-through such costs and
expenses to the Client without any mark-up or premium.

 

3.5)  Invoices. Except as otherwise set forth or referred to in Exhibit B, the
Company shall invoice the Client for all fees, costs and expenses on a monthly
basis. All invoices are payable within thirty (30) days of receipt. All invoices
shall be paid in U.S. dollars by bank check or wire transfer in accordance with
the payment instructions provided on the applicable invoice. All invoiced
amounts not paid within such time period shall be subject to a late fee equal to
the lesser of (a) 1 1/2% per month or (b) the maximum rate permitted by
applicable law.

ARTICLE IV

TERM AND TERMINATION

 

4.1)  Term.

 

  a) The initial term of this Agreement shall begin on the Effective Date and
continue for a period of eighteen (18) months following the Commencement Date.
Thereafter, this Agreement shall continue in effect in accordance with its
provisions from year to year after its initial term unless (i) terminated (A) by
Client or Preferred upon not less than two (2) months’ prior written notice to
the Company or (B) by the Company upon not less than four (4) months’ prior
written notice to the Client, or (ii) there is an early termination of this
Agreement pursuant to Sections 4.2 or 4.3. The Client shall have up to two
(2) months from the effective date on the written notice of termination to
complete the Transfer as described in Section 4.5.

 

  b) Without limiting the generality of the foregoing, the Company, the Client
or Preferred may terminate this Agreement in accordance with the notice
provisions of Section 4.1(a) for any reason in their sole and absolute
discretion.

 

4.2)  Termination by the Company. The Company may terminate this Agreement at
any time by notice to the Client, if:

 

  a) the Commencement Date does not occur within ninety (90) days after the
completion of Implementation Services;

 

  b) (i) any invoice hereunder remains unpaid for more than sixty (60) Business
Days after the Client’s receipt (unless such invoice or portion thereof is
subject to dispute by Client) and (ii) the Company notifies the Client in
writing that any invoice hereunder is unpaid for more than sixty (60) Business
Days after Client’s receipt thereof and (iii) the Client has not paid any
undisputed amount within two (2) Business Days following Client’s receipt of the
written notice provided in (ii) above;

 

  c) the Client materially breaches this Agreement, including by its failure to
provide the Company with the necessary data in the format prescribed by the
Company, and does not cure such breach within thirty (30) days after its receipt
of notice thereof;

 

  d) the Client (i) goes into liquidation (other than a voluntary liquidation
commenced by the Client or Preferred in connection with the closing of the
Client), (ii) becomes bankrupt, (iii) has a receiver appointed over its assets
(other than a voluntary liquidation commenced by the Client or Preferred in
connection with the closing of the Client), (iv) is unable to pay its debts as
they fall due, (v) commences negotiations with its creditors with a view toward
adjustments or rescheduling of its indebtedness or (vi) makes a general
assignment of its assets for the benefit of its creditors; or

 

  e) the Client takes any corporate action or legal proceedings are instituted
for the winding-up or dissolution of the Client, other than a voluntary
liquidation instituted by Client in which Client agrees to pay the Company in
advance for its services pursuant to a written invoice submitted by the Company
to the Client.

 

4.3)  Termination by the Client. The Client may terminate this Agreement at any
time by notice to the Company, if:

 

  a) the Commencement Date does not occur within ninety (90) days after the
completion of Implementation Services;

 

  b) the Company materially breaches this Agreement and does not cure such
breach within thirty (30) days after its receipt of notice thereof;



--------------------------------------------------------------------------------

  c) the Company (i) goes into liquidation, (ii) becomes bankrupt, (iii) has a
receiver appointed over its assets, (iv) is unable to pay its debts as they fall
due, (v) commences negotiations with its creditors with a view toward
adjustments or rescheduling of its indebtedness or (vi) makes a general
assignment of its assets for the benefit of its creditors;

 

  d) the Company takes any corporate action or legal proceedings are instituted
for the winding-up or dissolution of the Company;

 

  e) the Client terminates, closes or dissolves, or the management of the Client
is transferred to an unaffiliated manager, provided that in any such case the
Client shall use its reasonable best efforts to provide the Company with as much
prior notice as is possible under the circumstances; or

 

  f) a Change in Control occurs.

 

4.4)  Extension of Cure Period. The cure periods provided for in Section 4.2(c)
and 4.3(b) shall be extended for up to one hundred twenty (120) days (or for
such longer period as the Parties may agree in writing) if (a) the breaching
Party is making reasonable efforts to cure the breach as promptly as
practicable, (b) a cure cannot practicably be achieved within the initial cure
period, and (c) prior to the end of the initial cure period, the breaching Party
gives the non-breaching Party notice of the need for an extension, which notice
will describe the actions being taken by the breaching Party to cure the breach.

 

4.5)  Cooperation with Transfer. Upon expiration or termination of this
Agreement, the Company shall use its best efforts to cooperate with the Client
in the transfer of the Company’s obligations hereunder to the Client or its
designee. Unless otherwise agreed upon in writing, the Client shall continue to
pay its Administrative Service Fees during the course of the Transfer and shall
pay the Company for any non-routine, unusual or extraordinary fees and expenses
(“Extraordinary Fees”) for any services performed by the Company in connection
with such cooperation (“Transfer Services”). Any such Extraordinary Fees shall
be billed to the Client by the Company at cost. The Company may, at its option
and in its discretion, require that Client pay such fees, or a deposit towards
such fees, prior to the Company’s performance of any Transfer Services. Provided
that the Company fulfills its obligations and responsibilities in all respects
by delivering to the Client or its designee all necessary information to the new
service provider, the Company shall not be obligated to provide Transfer
Services for more than six (6) months following the expiration of this Agreement
or the effective date as stated in any notice of termination, as provided in
Section 4.1(a). The Company agrees not to increase the Client’s Administrative
Service Fee during the period in which it is providing Transfer Services to the
Client.

 

4.6)  Effect of Termination. The expiration or termination of this Agreement
shall not excuse the Client from the payment of any fees, costs or expenses
incurred prior to such expiration or termination. The following provisions shall
survive the expiration or termination of this Agreement for any reason: Articles
V, VI, VII, VIII and Sections 4.5, 14.2, 14.4, 14.8 and 14.15.

ARTICLE V

CONFIDENTIALITY; NON-SOLICITATION; NON-EXCLUSIVITY

 

5.1)  Confidentiality.

 

  a) Each Party shall protect the confidentiality of the other Party’s
Confidential Information in the same manner that it protects its own
confidential information of a similar nature, but in no less than a reasonable
manner. The Company shall only use the Client’s Confidential Information in
connection with the performance of the Company’s obligations hereunder. The
Client shall only use the Company’s Confidential Information in connection with
the Client’s use and enjoyment of the Services. During the Term, the Receiving
Party may: (i) disclose Confidential Information received from the Disclosing
Party only to its subcontractors, agents, representatives, advisors, employees,
officers and directors and affiliates who have a need to know such information
exclusively for the purpose of executing its obligations or exercising its
rights under this Agreement, provided that in no event shall the Company
disclose any Confidential Information to any such person unless such person is
subject to a confidentiality agreement with the Company that prohibits such
person from disclosing any Confidentiality Information to any person not a party
to, or otherwise bound by the terms of, this Agreement; or (ii) reproduce the
Confidential Information received from the Disclosing Party only as required to
execute its obligations or exercise its rights under this Agreement.

 

  b)

In the event that either Party is required under applicable law to disclose any
of the other Party’s Confidential Information, the Party subject to such
requirement shall promptly notify the other Party of such requirement so that
the other Party may challenge such requirement or seek an appropriate protective
order or other similar protection. Unless advised by legal counsel that such a
course of action would expose the Party subject to such requirement to civil or
criminal liability, the Party subject to such requirement shall fully cooperate
with the other Party in connection with the foregoing; provided that the other
Party shall reimburse the Party



--------------------------------------------------------------------------------

 

subject to such requirement for all reasonable out-of-pocket expenses incurred
by it with respect to such cooperation.

 

  c) Except as otherwise specifically provided in this Agreement, the Receiving
Party shall not during the Term, and after expiration or earlier termination
hereof: (i) disclose, in whole or in part, any Confidential Information received
directly or indirectly from the Disclosing Party; or (ii) sell, rent, lease,
transfer, encumber, pledge, reproduce, publish, transmit, translate, modify,
reverse engineer, compile, disassemble or otherwise use such Confidential
Information in whole or in part.

 

  d) The Receiving Party acknowledges that: (i) the Disclosing Party possesses
and will continue to possess Confidential Information that has been created,
discovered or developed by or on behalf of the Disclosing Party, or otherwise
provided to the Disclosing Party by third parties, which information has
commercial value and is not in the public domain; (ii) unauthorized use or
disclosure of Confidential Information is likely to cause injury not readily
measurable in monetary damages, and therefore irreparable; (iii) in the event of
an unauthorized use or disclosure of Confidential Information, the Disclosing
Party shall be entitled, without waiving any other rights or remedies, to such
injunctive or equitable relief as may be deemed proper by a court of competent
jurisdiction; (iv) subject to the rights expressly granted to the Receiving
Party in this Agreement, the Disclosing Party and its licensors retain all
right, title and interest in and to the Confidential Information, including
without limiting the generality of the foregoing, title to all Confidential
Information regardless of whether provided by or on behalf of the Disclosing
Party or created by the Receiving Party; and (v) any disclosure by the
directors, officers, employees, and agents of the Receiving Party shall be
deemed to be disclosure by the Receiving Party and the Receiving Party shall be
liable for any such disclosure as if the Receiving Party had disclosed the
Confidential Information.

 

  e) All Confidential Information disclosed by the Disclosing Party shall be and
shall remain the property of the Disclosing Party. Within five (5) days after
being so requested by the Disclosing Party, except to the extent the Receiving
Party is advised in writing by counsel such destruction is prohibited by law, it
shall return or destroy all documents thereof furnished to it by the Disclosing
Party and it shall also destroy all written material, memoranda, notes, copies,
excerpts and other writings or recordings whatsoever prepared by it or its
employees based upon, containing or otherwise reflecting any Confidential
Information. Any destruction of materials shall be confirmed by the Receiving
Party in writing; provided, however, that any party may retain (i) one copy of
the Confidential Information that it deems necessary to comply with any
obligations under all applicable laws, rules, regulations and (ii) any
Confidential Information it believes cannot reasonably be destroyed (such as
oral communications reflecting Confidential Information, firm electronic mail
back-up records, back-up server tapes and any similar such automated
record-keeping or other retention systems), which shall remain in perpetuity
subject to the confidentiality terms of this Agreement. Any Confidential
Information that is not returned or destroyed, including without limitation any
oral Confidential Information shall remain in perpetuity subject to the
confidentiality obligations set forth in this Agreement.

 

  f) Notwithstanding anything herein to the contrary, in this Article V or in
Article XI, the Company shall have the right to mine, utilize, distribute, sell,
share or market aggregated, amalgamated or compiled statistical information
obtained or developed by the Company in the performance of the Services provided
hereunder, so long as the Company does so in a manner that does not reveal or
disclose any information which is identifiable with, or specific, traceable or
attributable to, the Client or its investors. For purposes of clarification, the
only specific information relating to or associated with the Client that the
Company may disclose is the name of the Client and the Client’s assets under
management.

 

5.2)  Non-Solicitation.

 

  a) The Client shall neither hire nor solicit for employment any Company
Employee with whom the Client has had contact during the Term without the prior
written authorization of the Company. If the Client hires any such Company
Employee, without such authorization, the Client shall pay Company an amount
equal to such Company Employee’s total first year compensation at the Client.

 

  b) The Company shall neither hire nor solicit for employment any Client
Employee or Preferred Employee with whom the Company has had contact during the
Term without the prior written authorization of the Client or Preferred, as
applicable. If the Company hires any such Client Employee or Preferred Employee,
without such authorization, the Company shall pay the Client or Preferred, as
applicable, an amount equal to such Client Employee’s or Preferred Employee’s
total first year compensation at the Company.

 

5.3)  Non-Exclusivity. Neither this Agreement nor the nature of the services
provided to the Client shall preclude the Company from acting as administrator
or for providing services of any nature to any other Person.



--------------------------------------------------------------------------------

5.4)  Publicity.

 

  a) Neither the Company nor the Client shall distribute any publicity,
including press releases, regarding the nature of this Agreement without
receiving the prior written approval of the other. Unless directed otherwise in
writing, the Company shall be permitted to refer to the Client as a current or
past client, provided that neither the Company nor any Affiliate or Company
Employee shall be permitted to disclose or refer to the Client or Preferred as a
current client until such time as the Implementation Plan has been completed in
full as to Client and all investment funds managed by Preferred or its
Affiliates, or Preferred has otherwise agreed to in writing.

 

  b) Notwithstanding the foregoing, the Company acknowledges and agrees that the
Client and Preferred are subject to various laws, rules and regulations. The
Company agrees that the Client and Preferred may make disclosures required by
such laws, rules and regulations as it deems appropriate under the
circumstances.

ARTICLE VI

EXCLUSION OF CONSEQUENTIAL DAMAGES

In no event shall the Company be liable for any punitive, exemplary or other
special damages, or for any indirect, incidental or consequential damages
(including lost profits or lost business opportunity), in each case arising
under or in relation to this Agreement (including with respect to the
performance or non-performance of any Services), whether arising under breach of
contract, tort or any other legal theory, and regardless of whether the Company
has been advised of, knew of, or should have known of the possibility of such
damages. In no event shall this Article VI be deemed to have failed of its
essential purpose.

ARTICLE VII

WARRANTY DISCLAIMER

Other than with respect to Article XII, the Company hereby specifically
disclaims any and all representations or warranties, express or implied, arising
by law or otherwise, arising under or relating to this Agreement or the subject
matter hereof (including with respect to the Services and the Company System),
including any implied warranties of merchantability, fitness for a particular
purpose, title, and non-infringement. Without limiting the foregoing, the
Company makes no representations or warranties that the Services will be
uninterrupted or error-free.

ARTICLE VIII

INDEMNIFICATION

 

8.1)  Company Indemnity. The Client shall be responsible for any and all
liabilities, claims, damages, judgments, costs and expenses (including court
costs and reasonable attorneys’ fees) (collectively, “Losses”) incurred by
Company Indemnified Persons (as defined below) as a result of, and shall defend,
indemnify, and hold Company Indemnified Persons harmless from and against, any
and all third-party claims, actions, suits or proceedings (collectively,
“Claims”) to the extent arising from: (a) the Company’s performance or
non-performance of the Services (except to the extent a Claim arises from the
Company’s gross negligence or intentional unlawful conduct); (b) Client
Directions, or (c) the Client’s gross negligence or intentional unlawful
conduct.

 

8.2)  Client Indemnity. The Company shall be responsible for any and all Losses
incurred by Client Indemnified Persons and Preferred Indemnified Persons (each
as defined below) as a result of, and shall defend, indemnify, and hold Client
Indemnified Persons and Preferred Indemnified Persons harmless from and against,
any and all third-party Claims to the extent arising from the Company’s gross
negligence or intentional unlawful conduct in the performance of the Services.

 

8.3)  Notice. Neither Party will be liable for any claim for indemnification
under this Article VIII unless notice of such claim is delivered by the Party
seeking indemnification (the “Indemnified Party”) to the Party from whom
indemnification is sought (the “Indemnifying Party”). If any third party
notifies the Indemnified Party with respect to any matter which may give rise to
a claim for indemnification against the Indemnifying Party under this Article
VIII, then the Indemnified Party shall notify the Indemnifying Party promptly
thereof in writing and in any event within thirty (30) days after receiving such
notice from the third party; provided that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party will relieve the
Indemnifying Party from any obligation hereunder unless the Indemnifying Party
is materially prejudiced thereby. All notices given pursuant to this Section 8.3
will describe with reasonable specificity the third-party claim and the basis of
the Indemnified Party’s claim for indemnification.

 

8.4) 

Participation and Control. Once the Indemnified Party has given notice of a
claim or potential claim under Section 8.3, the Indemnifying Party will be
entitled to participate therein and, to the extent desired, to assume the
defense thereof with counsel of its choice, provided that the Indemnified Party
may participate in (but not control) such defense. If the Indemnifying Party
does not assume the defense of any claim, the Indemnified Party will have the
right to undertake the defense of such claim, by counsel or other
representatives of its own choosing, on behalf of and for the



--------------------------------------------------------------------------------

 

account and risk of the Indemnifying Party (subject to the right of the
Indemnifying Party to assume the defense of such claim at any time prior to
settlement, compromise or final determination thereof).

 

8.5)  Consent. Neither the Indemnified Party nor the Indemnifying Party will
consent to the entry of any judgment or enter into any settlement of any claim
that might give rise to liability of the other Party without such other Party’s
written consent, which will not be unreasonably withheld, delayed or
conditioned. If the Indemnifying Party elects to settle any such claim solely by
the payment of monetary damages, and the Indemnified Party refuses to consent to
such compromise or settlement, then the liability of the Indemnifying Party to
the Indemnified Party will be limited to the amount offered as monetary damages
by the Indemnifying Party in such compromise or settlement.

 

8.6)  Indemnified Persons. In this Article VIII, references to “Client
Indemnified Persons”, “Preferred Indemnified Persons” and “Company Indemnified
Persons” shall mean the Client, Preferred or the Company, respectively, and its
or their respective partners, members, shareholders, directors, officers,
employees, attorneys, agents, representatives and Affiliates.

ARTICLE IX

COMPLIANCE WITH REGULATORY RECORDKEEPING REQUIREMENTS

 

9.1)  Recordkeeping Requirements. The Company shall make and keep the following
books and records of the Client:

 

  a) An itemized daily record of each Investment Interest transaction of the
Client, showing the transaction date, quantity, Investment Interest, and, as
applicable, price or premium, delivery month or expiration date, whether a put
or a call, strike price, underlying contract for future delivery or underlying
physical, the futures commission merchant carrying the account and the
introducing broker, if any, whether the commodity interest was purchased, sold,
exercised, or expired, the gain or loss realized, and any commission or give-up
fee.

 

  b) A journal of original entry or other equivalent record showing all receipts
and disbursements of money, securities and other property.

 

  c) A subsidiary ledger or other equivalent record for each member or
shareholder of the Client showing the member’s or shareholder’s name and address
and all funds, securities and other property that the Client received from or
distributed to the member or shareholder.

 

  d) Adjusting entries and any other records of original entry or their
equivalent forming the basis of entries in any ledger.

 

  e) A general ledger or other equivalent record containing details of all
asset, liability, capital, income and expense accounts.

 

  f) Cancelled checks, bank statements, journals, ledgers, invoices, computer
generated records, and all other records, data and memoranda prepared or
received in connection with the operation of the Client.

 

9.2)  Location of Books and Records.

 

  a) The Company shall maintain the books and records set forth in Section 9.1
above at one of the following business addresses:

 

  i) 200 North LaSalle Street, Chicago, IL 60601;

 

  ii) 8415 Pulsar Place Suite 400, Columbus, Ohio 43240;

 

  iii) Anderson Square - 4th Floor P.O. Box 10243, Grand Cayman, Cayman Islands
KY1-1003; and

 

  vi) 44P Electronic City Phase II East, Hosur Road, Bangalore 560 100
Karnataka, India.

 

  b) The Company shall notify Preferred immediately if it changes the location
at which any of the books and records set forth in Section 9.1 above are
maintained.

 

9.3)  Production and Availability of Books and Records.

 

  a)

In the event of a request to Preferred by the CFTC, NFA, United States
Department of Justice, SEC, NASD or any other agency authorized to review any of
the books and records specified in Section 9.1 above in accordance with the CEA,
the Advisers Act, and CFTC and SEC regulations, the Company shall, within 24



--------------------------------------------------------------------------------

 

hours following receipt of a written request from Preferred, provide the
originals of any of the books and records set forth in Section 9.1 above to
Preferred at Preferred’s main office.

 

  b) The Company shall make available the books and records set forth in
Section 9.1 above to:

 

  i) representatives of the CFTC, NFA, United States Department of Justice, SEC,
NASD or any other agency authorized to review any such books and records in
accordance with the CEA, the Advisers Act, and CFTC and SEC regulations for
inspection and copying during normal business hours and, upon request of any of
the foregoing, copies must be sent by mail within one (1) Business Day; and

 

  ii) members or shareholders in the Client for inspection and copying during
normal business hours and, upon request, copies must be sent by mail to any
participant within five (5) Business Days if reasonable reproduction and
distribution costs are paid by the participant, provided that participants in
the Company shall only provide a participant in the Client with information as
to the Client, and not to any information relating to any other participant in
the Client.

 

  c) The Company shall notify Client and Preferred immediately in writing in the
event that the Company receives a request pursuant to Sections 9.1 (a) and
(b) above, and shall provide Client and Preferred with (i) a written description
of the books and records reviewed and (ii) copies of all documents reviewed or
provided to such persons.

 

9.4)  Retention Period. The Company shall maintain all of the books and records
set forth in Section 9.1(a) above for a minimum period of five (5) years from
the date that this Agreement terminates, and all such books and records shall be
readily accessible during the first two (2) years of such period. Alternatively,
following termination of this Agreement, the Company shall provide all of the
books and records set forth in Section 9.1(a) above to the Company, Preferred or
its or their designee.

ARTICLE X

PERSONAL INFORMATION

 

10.1)  From time to time, the Company may obtain access to certain Personal
Information from the Client. To the extent applicable, the Company shall comply
with the provisions of the Gramm-Leach-Bliley Act regarding the restrictions on
the use, disclosure and safeguarding of Personal Information.

ARTICLE XI

CLIENT DATA; SECURITY

 

11.1)  The Client shall provide the Company with the Client Data to enable the
Company to provide the Services. The Company shall not be responsible or liable
for the accuracy, completeness, integrity or timeliness of any Client Data
provided to the Company by the Client.

 

11.2)  All Client Data shall remain the property of the Client. The Client Data
shall not be (i) used by the Company other than in connection with providing the
Services, (ii) disclosed, sold, assigned, leased or otherwise provided to third
parties by the Company, or (iii) commercially exploited by or on behalf of the
Company, its employees or agents.

 

11.3)  At the Client’s expense, the Company shall upon written request, promptly
return to the Client, in the format and on the media in use as of the date of
request, all, or any requested portion of, the Client Data. If the Client
expressly consent or requests, the Company may maintain archival tapes
containing any Client Data, which shall be used by the Company solely for
back-up purposes.

 

11.4)  The Company will provide data backup in accordance with industry
standards during the term of this Agreement and will not delete or destroy any
the Client Data during such period.

 

11.5)  The Company shall not disclose or use any Client Data except for the
purpose of carrying out its obligations under this Agreement. The Company shall
not disclose the Client Data to its third party service providers without the
consent of the Client. The Company shall ensure that each person or entity to
whom or to which the Company may disclose the Client Data in connection with the
Company’s performance of its obligations under this Agreement shall, prior to
any such disclosure of information, agree to use or disclose such Client Data
only for the purpose of carrying out the Company’s obligations under this
Agreement. The Company shall maintain effective information security measures to
protect the Client Data from unauthorized disclosure or use.

 

11.6) 

The Company shall maintain and enforce at all of its locations where the Client
Data is received, accessed, stored, processed, or transmitted, security
procedures that provide reasonable and necessary security designed to prevent
infiltration of or unauthorized access to any and all systems, databases and
networks which receive, access, store,



--------------------------------------------------------------------------------

 

process or transmit the Client Data, including firewall-based protections, Virus
testing and scanning, intrusion protection and access control with appropriate
password and other authentication protections.

ARTICLE XII

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

12.1)  Mutual Representations and Warranties. Each Party represents and warrants
to the other that, as of the Effective Date and covenants that at all times
during the Term, it will ensure that:

 

  a) It is a legal entity duly created, validly existing and is in good standing
under the laws of the jurisdiction in which it is created, and is in good
standing in each other jurisdiction where the failure to be in good standing
would have a material adverse effect on its business or its ability to perform
its obligations under this Agreement;

 

  b) It has all necessary legal power and authority to own, lease and operate
its assets and to carry on its business as presently conducted and as it will be
conducted pursuant to this Agreement;

 

  c) It has all necessary legal power and authority to enter into this Agreement
and to perform its obligations hereunder, and the execution and delivery of this
Agreement and the consummation of the transactions contemplated thereby have
been duly authorized by all necessary actions on its part;

 

  d) This Agreement constitutes a legal, valid and binding obligation of such
Party, enforceable against it in accordance with its terms;

 

  e) It is not a party to, and is not bound or affected by or subject to, any
instrument, agreement, charter or by-law provision, law, rule, regulation,
judgment or order which would be contravened or breached as a result of the
execution of this Agreement or the consummation of the transactions contemplated
hereunder;

 

  f) It is not the subject of any pending or threatened litigation (including
claims subject to arbitration) that would prevent such Party from performing its
obligations under this Agreement; and

 

  g) It is in compliance with all applicable laws, rules, orders, regulations
and other legal requirements in effect as the same may relate in a material way
to each of its respective businesses and provision or use of the Services.

All such representations, warranties and covenants shall continue during the
Term of this Agreement and if, at any time, any event has occurred that would
make any of the foregoing representations or warranties not true, such Party
shall promptly notify the other in writing.

 

12.2)  Company Representations and Warranties. The Company represents, warrants
and covenants to the Client and Preferred that, as of the Effective Date, it:

 

  a) (i) maintains anti-money laundering policies and procedures that comply
with the United States Bank Secrecy Act of 1970, as amended, the United States
Patriot Act of 2001, and applicable federal anti-money laundering regulations,
including policies and procedures to verify the identity of prospective
subscribers, as well as the applicable anti-money laundering laws, rules and
regulations where the Client’s units are listed, offered or sold (“AML Laws,
Regulations and Policies”);

 

  b) maintains privacy policies and procedures that comply with the
Gramm-Leach-Bliley Act, and other applicable laws, rules and regulations; and

 

  c) maintains a business continuity/disaster plan that is designed to permit
the Company to provide the Services in the event of any full or partial
disaster.

All such representations, warranties and covenants shall continue during the
Term of this Agreement and if, at any time, any event has occurred that would
make any of the foregoing representations or warranties not true, the Company
shall promptly notify the Client and Preferred in writing.

 

12.3)  The Company shall provide to the Client and Preferred its most recent
business continuity/disaster recovery plan, anti-money laundering policies and
procedures, and privacy policies and procedures, and shall provide the Client
and Preferred any updates or amendments thereto.

 

12.4) 

The Company shall during the Term continue to comply with the AML Laws,
Regulations and Policies and the Company’s anti-money laundering, privacy and
business continuity/disaster recovery policies and procedures and



--------------------------------------------------------------------------------

 

shall, upon the Client’s request provide to the Client and Preferred annual
certifications regarding its anti-money laundering, privacy and business
continuity/disaster recovery policies and procedures and the Company’s
compliance therewith.

ARTICLE XIII

ANTI-MONEY LAUNDERING COMPLIANCE

 

13.1)  Spectrum shall perform anti-money laundering compliance review in
accordance with the AML Laws, Regulations and Policies, including without
limitation, ensuring that subscriptions are paid from the account of the
beneficial owner and that the investor is not a designated national and blocked
person by comparing to the OFAC List.

 

13.2)  Without limiting the generality of the foregoing, the Company shall:

 

  a) comply with the AML Laws, Regulations and Policies;

 

  b) provide to the Client, upon request, written evidence of its suitability to
perform the relevant functions on behalf of the Client;

 

  c) provide information obtained and held with respect to the investors to
appropriate regulatory authorities, in accordance with relevant procedures;

 

  d) provide the Client or its authorised agents with reasonable access to
information which they may require to satisfy themselves of the reliability of
the Company's systems and procedures to ensure compliance by the Client with the
AML Laws, Regulations and Policies;

 

  e) comply with its own anti-money laundering obligations regarding
identification of clients, training employees, record keeping and suspicious
activity reporting and maintain all such procedures in accordance with
applicable law;

 

  f) promptly deliver to Client and Preferred, to the extent permitted by
applicable law, notice of any AML Laws, Regulations and Policies violation,
suspicious activity, suspicious activity investigation or filed suspicious
activity report that relates to any prospective investor in Client; and

 

  g) cooperate with Client and Preferred and deliver information reasonably
requested by them concerning investors that purchased interests in, or shares
of, Client necessary for the Client and Preferred to comply with AML Laws,
Regulations and Policies.

ARTICLE XIV

GENERAL

 

14.1)  Assignment and Delegation.

Except as expressly provided in this Section 14.1, neither Party may assign or
delegate (whether by operation of law or otherwise) this Agreement (or any of
its rights or obligations hereunder) without the prior written consent of the
other Party, and any such attempted assignment shall be void. Upon notice to the
Client, the Company may assign this Agreement in its entirety, together with all
of its rights and obligations hereunder, to an Affiliate or in connection with a
Change in Control, provided that nothing in this Section 14.1 shall alter the
Client’s rights under Section 4.3(f). If a permitted assignee agrees in writing
to be bound by this Agreement, then the assigning Party shall have no further
liabilities or obligations hereunder. In addition, the Company may use
subcontractors in the performance of its obligations hereunder as permitted by,
Section 2.5. Subject to the foregoing limitations, this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.

 

14.2)  Ownership. As between the Company and the Client, the Company owns all
right, title and interest in and to the Company System, and to any and all
intellectual property rights therein (including patents, copyrights and trade
secrets).

 

14.3)  Amendment. This Agreement may be amended only by a written instrument
executed and delivered by both Parties.

 

14.4)  Notices.

 

  a)

Any notice required to be given hereunder shall be sent in writing and delivered
personally by hand, sent by reputable, overnight courier service (charges
prepaid), sent by registered or certified mail (postage prepaid, return receipt
requested) or by facsimile, to the address set forth below, or to such other
address specified by the applicable Party by prior notice in accordance with
this Section 14.4. Such notices shall be deemed given: (a) if personally
delivered, at the time of delivery; (b) if sent by overnight courier service, at
the time such courier service records as the time of delivery; (c) if sent by
registered or certified mail, at the time of delivery; and (d) if sent by
facsimile, at the time when confirmation of successful transmission is received
by



--------------------------------------------------------------------------------

 

the sending facsimile machine. Notices sent by any other means (including email)
shall not constitute notice hereunder unless it is acknowledged by the receiving
Party pursuant to a means set forth in this Section 14.4.

If to the Company:

Spectrum Global Fund Administration, L.L.C.

200 North LaSalle Street-Suite 2420

Chicago, Illinois 60601

Attention: Carol A. Burke

Facsimile: (312) 697-9715

If to the Client:

WCM Pool LLC

c/o Preferred Investment Solutions Corp.

900 King Street, Suite 100

Rye Brook, New York 10573

Attention: General Counsel

Email: lblock@kenmar-us.com

Facsimile: (914) 307-4045

With a copy to:

Preferred Investment Solutions Corp.

900 King Street, Suite 100

Rye Brook, New York 10573

Attention: General Counsel

Email: lblock@kenmar-us.com

Facsimile: (914) 307-4045

 

  b) Notwithstanding the foregoing, (a) Client Directions may be sent by the
Client or Preferred to the Company and its employees by e-mail, provided that
such e-mail is from an authorized person of Client or Preferred and (b) any such
notices sent by the Client, Preferred or the Company pursuant to Sections 2.4
and 2.6 may be sent by e-mail, provided that such e-mail is from an authorized
person of the Client, Preferred or the Company.

 

14.5)  Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party, it being understood that all Parties need not
sign the same counterpart. Counterparts delivered by facsimile or other
electronic means shall be deemed to be an original.

 

14.6)  Captions; Recitals. The captions and numbers of the various sections
hereof are included for convenience of reference only and do not in any way
affect the meaning or interpretation of the substantive provisions hereof. The
recitals set forth above are hereby incorporated in and made a part of this
Agreement by this reference.

 

14.7)  Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to give effect to
the intent of the Parties hereto. The Parties further agree to replace such void
or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the maximum extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 

14.8)  Governing Law; Consent to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws, and not the laws of
conflict, of the State of Illinois. Each Party hereby consents to the exclusive
personal jurisdiction of any state or federal court sitting in the State of
Illinois or State of New York, in any action or proceeding arising out of or
relating to this Agreement, agrees that all claims in respect of the action or
proceeding may be heard and determined in any such court and agrees not to bring
any action or proceeding arising out of or relating to this Agreement in any
other court. Each Party agrees not to assert in any action or proceeding arising
out of or relating to this Agreement that the venue is improper, and waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought, and waives any bond, surety or other security that might be required of
any other Party with respect thereto.

 

14.9) 

Waiver of Breach. No waiver of a breach of any provision of this Agreement by
either Party shall be effective unless made expressly in writing and no such
waiver shall constitute or be construed as a waiver by such Party of any future
breach of the same or any other provisions of this Agreement. Failure, neglect,
or delay by a Party to enforce the



--------------------------------------------------------------------------------

 

provisions of this Agreement or its rights or remedies at any time, will not be
construed and will not be deemed to be a waiver of such Party’s rights under
this Agreement and will not in any way affect the validity of the whole or any
part of this Agreement or prejudice such Party's right to take subsequent
action.

 

14.10)  Entire Agreement. This Agreement (including the Exhibits and Schedules
attached hereto) constitute the entire agreement between the Parties and
supersedes any prior or contemporaneous understandings, agreements or
representations by or between the Parties, written or oral, related in any way
to the subject matter hereof.

 

14.11)  Costs and Expenses. Except as specifically set forth in this Agreement,
each Party shall bear its own costs and expenses incurred in connection with the
performance of its obligations hereunder.

 

14.12)  Force Majeure. Except for any payment obligations, neither Party shall
be responsible for or liable for failure to perform any part of this Agreement
or for any delay in the performance of any part of this Agreement that directly
or indirectly results in whole or in part from any event or contingency beyond
the Party’s control, including foreign or domestic embargoes, interference by
civil or military authorities, acts of God, acts of war or terrorism, or threats
of same, or failure of common carriers or telecommunications systems, subject to
the implementation of the Company’s business continuity/disaster plan.

 

14.13)  Interpretation. The descriptive headings of the Agreement are inserted
for convenience only and shall not constitute a part of this Agreement. The
words “include” and “including” and variations thereof, shall not be deemed to
be terms of limitation, but rather shall be deemed to be followed by the words
“without limitation.” Except as otherwise indicated, all references in this
Agreement to “Articles,” “Sections,” “Schedules” or “Exhibits” are intended to
refer to Articles, Sections, Schedules and Exhibits to this Agreement. The terms
“hereof”, “hereunder”, “herein” and words of similar import shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Unless otherwise expressly indicated, all references to days, months or years
are references to calendar days, months and years, respectively. Each Party has
participated in the drafting of this Agreement, and has reviewed and adopted the
language in this Agreement as a correct expression of the Parties’ intent, and
consequently this Agreement shall be interpreted without reference to any rule
or precept of law to the effect that any ambiguity in a document be construed
against the drafter.

 

14.14)  Irreparable Harm. Each Party acknowledges and agrees that the other
Party will be irreparably harmed in the event that such Party breaches Article V
and that monetary damages alone cannot fully compensate the non-breaching Party
for such harm. Accordingly, each Party hereby agrees that the non-breaching
Party shall be entitled to injunctive relief to prevent or stop breaches of such
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof, without the requirement of posting any bond.

 

14.15)  Third-Party Beneficiaries. Preferred, Company Indemnified Parties,
Client Indemnified Parties and Preferred Indemnified Parties are third-party
beneficiaries under this Agreement and shall be entitled to enforce any of the
terms hereunder that relate to them. Other than Preferred, the Company
Indemnified Parties, the Client Indemnified Parties and the Preferred
Indemnified Parties, this Agreement shall not confer any rights or remedies upon
any person or entity other than the Parties, their respective successors and
permitted assigns.

 

14.16)  Independent Contractors. The relationship of the Company and the Client
established by this Agreement is that of independent contractors. Nothing in
this Agreement shall be construed to create any agency or employment
relationship between the Company or any of its employees and the Client or any
of its employees. Neither Party shall have any right, power or authority to
assume, create or incur any expense, liability or obligation, express or
implied, on behalf of the other.

 

14.17)  Most Favored Nation Provision. The Company covenants and agrees that,
with respect to Section 2.4 and Articles VI and VII, if it grants more favorable
terms to any client from the effective date of this Agreement forward, the
Company shall give notice of such terms to the Client and Preferred and such
terms shall be incorporated into this Agreement from the effective date of the
Company’s agreement with such other client unless the Client and Preferred
notify the Company in writing or unless the Company, the Client and Preferred
agree otherwise in writing.

ARTICLE XV

SAS 70

 

15.1)  Definitions.

For purposes of this Article XV, the following terms shall have the following
meanings:

“SAS 70” means Statement on Auditing Standards No. 70.



--------------------------------------------------------------------------------

“SAS 70 Review” means a review of the Company’s internal controls by an
independent auditing firm retained by the Company in order to prepare a Type II
SAS 70 Report.

“SAS 70 Review Firm” means the independent auditing firm retained by the Company
to prepare a Type II SAS 70 Report on the Company’s internal controls.

“Type II SAS 70 Report” shall mean a report issued by the SAS 70 Review Firm
pursuant to a Type II service auditor’s examination for the Company in
accordance with the American Institute of Certified Public Accountants’
Statement on Auditing Standards No. 70 as of November 30, 2007 (and for 2008, as
of September 30; and for each subsequent year during the Term as of
September 30) which report includes the following: (i) whether the Company’s
description of its internal controls presents fairly, in all material respects,
the relevant aspects of the Company’s controls that had been placed in operation
as of a specific date; (ii) whether the controls were suitably designed to
achieve specified control objectives; (iii) whether the controls that were
tested were operating with sufficient effectiveness to provide reasonable
assurance that the control objectives were achieved during the specified period;
and (iv) any other information as required by SAS 70.

 

15.2)  SAS 70 Review; Type II SAS 70 Report.

 

  a) By no later than June 30, 2007 (and by June 30 of each subsequent year
during the Term), the Company shall notify the Client and Preferred in writing
of the controls that the SAS 70 Review Firm intends to test as part of the SAS
70 review. The Company and Preferred shall review the controls that the SAS 70
Review Firm intends to test and shall notify the Company by July 31, 2007 (and
July 31 of each subsequent year during the Term) if they have any suggestions,
comments or recommendations as to the controls to be tested. The Company, the
Client and Preferred shall work together in good faith to resolve any
differences.

 

  b) By no later than January 31, 2008 (and by November 30 of each subsequent
year during the Term), the Company shall obtain and deliver to Client and
Preferred a Type II SAS 70 Report expressing the SAS 70 Review Firm’s opinion
on:

 

  •  

Whether the Company’s description of controls and applications present fairly,
in all material respects, the relevant aspects of the Company’s controls that
had been placed in operation as of November 30, 2007 (and as of September 30 of
each subsequent year);

 

  •  

Whether those controls are suitably designed to provide reasonable assurance
that the specified control objectives would be achieved if the described
controls were complied with satisfactorily and the Company’s clients applied
those aspects of internal control contemplated in the design of the Company’s
controls;

 

  •  

Whether the controls that were tested were operating with sufficient
effectiveness to provide reasonable, but not absolute, assurance that the
control objectives specified in the SAS 70 Review Firms’ description of those
tests were achieved during the period specified.

 

  c) By no later than November 30, 2007, the Company shall direct the SAS 70
Review Firm retained by the Company to communicate with the Client and/or
Preferred regarding a summary of the Type II SAS 70 Report.

 

  d) The Company shall deliver to the Client and Preferred any updates or
amendments to the Type II SAS 70 Report within five (5) Business Days following
the Company’s receipt thereof.

 

  e) The Company shall promptly inform the Client and Preferred of any material
issues that may arise during the SAS 70 Review that could delay the Type II SAS
70 Report.

 

  f) The Company shall permit the Client or Preferred or either or both of their
auditors to communicate with an authorized representative of the Company on a
periodic basis as to the status of the SAS 70 Review and the Type II SAS 70
Report.

 

  g) By no later than January 15, 2008 (and by January 15 of each subsequent
year during the Term), the Company shall deliver to the Company and Preferred a
representation letter, signed by the Company’s President and Chief Executive
Officer (or person or persons with similar functions) that there have been no
material changes in the Company’s key controls for the period December 1, 2007
through December 31, 2007 (and for the period October 1 through December 31 for
each subsequent year during the Term).

 

  h) The Company shall promptly (and in any event within five (5) Business Days)
notify the Company and Preferred in writing of any material changes to its key
controls.



--------------------------------------------------------------------------------

  i) The Client and Preferred shall be permitted to use and rely on the Type II
SAS 70 Report in connection with each of their obligations under applicable law,
including but not limited to Section 404 of the Sarbanes Oxley Act.

 

15.3)  Time is of the Essence. The Company acknowledges and agrees that time is
of the essence for each date specified in Section 15.2.

 

15.4)  Remedies for failure of Section 15.2(b). Should the Company fail to
deliver the Type II SAS 70 Report specified in Section 15.2(b) in the time
period specified therein, the Company shall have ten (10) Business Days to cure
such failure. The Company, the Client and Preferred shall work together in good
faith to resolve any such failure and shall, at their own cost and expense, take
all steps necessary to assist the Client and/or Preferred in complying with its
or their obligations under applicable laws, including but not limited to
Section 404 of the Sarbanes Oxley Act. Notwithstanding the foregoing, the
Company shall be responsible for any direct, measurable and out-of-pocket costs
incurred by the Client and/or Preferred to cure any such failure by the Company
up $10,000. The Client and/or Preferred shall invoice the Company for all such
fees, costs and expenses on a monthly basis. All invoices are payable within
thirty (30) days of receipt. All invoices shall be paid in U.S. dollars by bank
check or wire transfer in accordance with the payment instructions provided on
the applicable invoice. All invoiced amounts not paid within such time period
shall be subject to a late fee equal to the lesser of (a) 1 1/2% per month or
(b) the maximum rate permitted by applicable law.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by their authorized representatives, have
executed this Agreement to be effective as of the Effective Date.

 

COMPANY:     CLIENT: Spectrum Global Fund Administration, L.L.C.     WCM Pool
LLC     By:   Diversified Futures Trust I, a member     By:   Preferred
Investment Solutions Corp.,
its managing owner       /s/ Esther E. Goodman Name:         Name:   Esther E.
Goodman Title:         Title:   Senior Executive Vice President         and
Chief Operating Officer     By:   Diversified Futures Fund, L.P., a member    
By:   Preferred Investment Solutions Corp.,
its general partner     /s/ Esther E. Goodman       Name:   Esther E. Goodman  
    Title:   Senior Executive Vice President
and Chief Operating Officer     By:   Futures Strategic Trust, a member     By:
  Preferred Investment Solutions Corp.,
its managing owner     /s/ Esther E. Goodman       Name:   Esther E. Goodman    
  Title:  

Senior Executive Vice President

and Chief Operating Officer

    By:   Kenmar Global Trust, a member     By:   Preferred Investment Solutions
Corp.,
its managing owner     /s/ Esther E. Goodman       Name:   Esther E. Goodman    
  Title:  

Senior Executive Vice President

and Chief Operating Officer



--------------------------------------------------------------------------------

EXHIBIT A: ASSUMPTIONS

Client Activity:

 

  1. The Client trades in futures and forward contracts through one commodity
trading account clearing at UBS Securities LLC The recent average daily volume
and the number of positions held is approximately 40 and 80, respectively.

Reporting:

 

  1. The Company will include performance of the Client in a daily report to be
prepared by the Company that will summarize performance across all Preferred
managed funds that are administered by the Company.

 

  2. The Company will prepare estimated performance reports daily and will
target an issuance date that is 1 business day after the trading day.

 

  3. The Company will reconcile daily the trades received from the managed
account advisor against the Futures Commission Merchant’s and / or Prime
Broker’s records.

 

  4. The Company will prepare final net asset value calculations monthly for the
Client supported by a trial balance and cash and position reconciliations and
will target an issuance date that is 7 business days after the last day of the
month.

 

  5. The Company will calculate and record the unit net asset value based on the
number of shares from fund level registrar and transfer agent (“RTA”) records
provided by Preferred, the registered RTA.

 

  6. Preferred will prepare the Client’s annual financial statements subject to
audit based on the books and records maintained by the Company.

 

  7. The Company will prepare reports required to determine the nature of the
gains and losses for U.S. tax reporting purposes, including those required as a
result of the Client’s mixed straddle election, on a daily basis.

 

  8. The Company will use the closing foreign exchange rates from the Futures
Commission Merchant and / or Prime Broker for the net asset value calculations.

Implementation:

 

  1. None of the Client’s transactions prior to the Commencement Date will be
entered into the Company System used to keep the books and records of the
Client.

 

  2. The Client’s general ledger accounts balances as of the day before the
Commencement Date, including year-to-date income statement account balances,
will be recorded in the Company System with an effective date which is the day
before the Commencement Date.



--------------------------------------------------------------------------------

EXHIBIT B: SERVICE FEES AND PAYMENT

Implementation Fee:

None

Administrative Services Fee:

0.17% per annum of net assets of the Client



--------------------------------------------------------------------------------

SCHEDULE I: IMPLEMENTATION PLAN

 

  •  

Company to develop a thorough understanding of Client

 

  •  

Company and Preferred to establish format of all Client reports

 

  •  

Company to build databases for Client books and records on Company System

 

  •  

Company and Preferred to build general ledger chart of accounts and Company to
establish it in Company System

 

  •  

Company and Preferred to build and document process to gather information
required to perform Administrative Services

 

  •  

Company and Preferred to build and document process to record all transactions
in Company System

 

  •  

Company to record Client’s opening portfolio and general ledger balances as of 1
day before the Commencement Date in Company System

 

  •  

Company to establish read-only access for Preferred to certain Company System
reports



--------------------------------------------------------------------------------

(FULL DAILY)

SCHEDULE II

ADMINISTRATIVE SERVICES

The Company shall, in its capacity as administrator of the Client, perform the
following services:

 

  a) Maintain database of all of Client’s transactions, open positions,
portfolio and account/fund information (the “Portfolio Transaction and Position
Maintenance”). The Company will prepare and disseminate upon request to the
Client, a summary reflecting all purchases and sales during the preceding month,
as well as a summary of all securities held by Client at the end of the relevant
month

 

  b) Prepare and maintain portfolio valuation reports and records based upon
daily activity reflecting cost and market valuations, realized gains and losses,
and unrealized gains and losses on open positions. For purposes of reporting,
the Company shall obtain portfolio pricing daily and maintain a historical
pricing database.

 

  c) On a daily basis coordinate the receipt of account statements (cash,
securities, futures and other financial instruments) from all custodians (such
as brokers, banks, other clearing firms /organizations) and administrators, and
reconcile portfolio positions and cash balances in all such accounts. The
Company shall research discrepancies, notify the Client of the discrepancy and
assist in the resolution of the discrepancy.

 

  d) With respect to Over-the-Counter (“OTC”) Derivatives Services, defined as
any trade subject to an ISDA Master Agreement, including all Bank Debt products,
the Company will perform and provide the following:

 

  (i) ISDA confirmation processing (incl. T+1 verbal confirming). The Company
will verbally confirm trades on a T+1 basis, plus track all of the outstanding
OTC documentation and verify all economic terms of the transaction.
Confirmations will be passed to the Client for final review and signature for
execution of document. The Company will store executed document.

 

  (ii) Counterparty position reconciliations, providing lead role of break
resolution.

 

  (iii) The Company will reconcile all open positions with trading
counterparties and escalate any differences to the Client. The Company will
assume leading role of break resolution with assistance where required by the
Client.

 

  (iv) Settlements, confirming all OTC trade settlements with counterparties.

 

  (v) The Company will confirm all settlements for open OTC positions against
counterparties, agree amounts to be paid or received. The Company will assume
leading role of break resolution with assistance where required by the Client.

 

  (vi) Collateral management, recording margin movements and reconciling cash
balances, verifying interest to be paid/received at month-end.

 

  (vii) The Company will track daily the movement of collateral as instructed by
the Client and reconcile all balances at month-end with each counterparty and
agree interest to be paid or received on a month-end basis

 

  (viii) Valuation pricing support and verification. The Company is not acting
as the valuation agent, but will perform reconciliations between the provided
third party valuations and obtained counterparty valuations and provide pricing
support where applicable. Where a difference occurs in valuation, the Company
will investigate if the pricing difference falls outside of agreed basis point
tolerance.

 

  e) Prepare and provide to the Client a daily estimate of the profit or losses
for each trading portfolio for the current trading day priced in accordance with
Client’s valuation policy.

 

  f) Provide final net asset value calculations for Client supported by a trial
balance and cash and position reconciliations.

 

  g) Prepare monthly financial statements, including:

 

  (i) Statement of Financial Condition;

 

  (ii) Statement of Operations;



--------------------------------------------------------------------------------

  (iii) Statement of Changes in Partners’ Capital or Shareholders’ Equity; and

 

  (iv) Schedule of Investments

 

  h) The Company shall provide Client and accounting professionals the following
reports which shall be prepared in accordance with the Client’s valuation policy
to support annual financial audits:

 

  (i) Full trial balance for the year;

 

  (ii) Statement of realized / unrealized gain/loss for the year;

 

  (iii) Investor level book allocations; and

 

  (iv) Expense accruals and payments.

Should the Company’s support for the annual financial audit exceed 50 hours, the
Company shall have the right to bill for those hours exceeding the initial 50
hours of audit support work. The Company shall notify the client prior to
billing that the client’s audit support work has exceeded 50 hours.



--------------------------------------------------------------------------------

SCHEDULE III

ADDITIONAL SERVICES

The Company shall, in its capacity as administrator of the Client, perform the
following additional services:

 

¨   

Income tax Support ($XX,XXX per US Limited Partnership per annum)

 

•        Determine Schedule M-1 timing adjustments as required for US income tax
reporting.

 

•        Prepare tax basis income and capital allocation reports by investor.

¨    Preparation of year-end financial statements with full disclosures in
compliance with Generally Accepted Accounting Principles ($X,XXX per legal
entity per annum) ¨    Perform processing parallel with the Client or another
administrator engaged by the Client ($X,XXX per traditional master feeder fund
structure or stand-alone legal entity per month) ¨    Account for the Client’s
investor side pocket agreements within the process of completing investor
allocations ($X,XXX per side pocket agreement) ¨    Prepare and distribute all
confirmations with respect to the Client’s audits ($X,XXX per traditional master
feeder fund structure or stand-alone legal entity per annum) ¨    Manually
distribute monthly hard-copies of investor statements (X,XXX per traditional
master feeder fund structure or stand-alone legal entity per month) ¨   
Manually distribute audited financial statements, investor statements and U.S.
tax schedules K-1 to the Client’s investors ($X,XXX per traditional master
feeder fund structure or stand-alone legal entity per annum) ¨    Facilitate
wire transfers with respect to capital activities and serve as authorized
signatory on designated accounts ($X,XXX per traditional master feeder fund
structure of stand-alone entity per annum) ¨    Monitor the aggregate percentage
of interests in Client designated by the Client in writing to the Company to be
held by employee plans or by entities (such as a fund-of-funds) whose assets
constitute “plan assets” of any employee plan under the U.S. Department of
Labor’s “plan asset” regulations at 29 C.F.R. 2510.3-101, and notify the Client
prior to accepting any subscription or paying any redemption request if such
action would cause that percentage to equal or exceed 25%. ¨    Compliance
services through Company’s affiliate, Spectrum Global Solutions, LLC